BARKDULL, Judge
(specially concurring).
I concur in the opinion by the majority, although I have serious doubt as to the propriety of the appellees [relators herein] to institute the instant action in the trial court because of the minute capital stock interest in the appellant corporation which, from the record, appears to be less than one-quarter of one per cent. The lack of sufficient capital interest to bring this action was neither raised in the trial court nor preserved for review by this court.